      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHISN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JARBOS LEWIS,

            PLAINTIFF,
v.                                            CIVIL ACTION NO.:

WAYNE-DALTON PENSACOLA
a division of , OVERHEAD DOOR
CORPORATION,

          DEFENDANT.
_______________________/

                                  COMPLAINT

      Plaintiff, Jarbos Lewis, (hereinafter referred to as the “Plaintiff” or “Lewis”),

by and through his undersigned attorney, sues the Defendant, Wayne-Dalton

Pensacola, a division of Overhead Door Corporation, (hereinafter referred to as

the “Defendant” or “ODC”), and alleges as follows:

                                 INTRODUCTION

      1.    Plaintiff brings this action for disability discrimination under the

Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the

Americans with Disabilities Act Amendments of 2008; Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes and Workers’

Compensation Law. FLA. STAT. § 440.205.

                          JURISDICTION AND VENUE


                                          1
       Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 2 of 18



       2.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§2000e-5(f).

       3.      Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

       4.      Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

       5.      This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

       6.      Plaintiff has complied with all conditions precedent to the filing of

this suit.

       7.      On or about May 22, 2018, the FCHR [No.: 201809914] received

Plaintiff’s dual filed a charge of discrimination [FCHR No.: 201809914; EEOC

No.: 15D201800697] with the Florida Commission on Human Relations from the

EEOC for investigation. On January 23, 2019, over 246 days after the charge was

processed by the FHCR, Plaintiff received a determination. On May 3, 2019, the

EEOC mailed Plaintiff’s Notice of Right to Sue thereby notifying him of his right

to institute a civil action under Title VII of the Civil Rights Act of 1964, as




                                           2
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 3 of 18



amended, 42 U.,S.C. 2000e, et seq., against the Defendant within 90 days of

receipt thereof.



                                    PARTIES

      8.     Plaintiff is an African American male who resides in Pensacola,

Florida. He was employed by the Defendant from September 11, 2017 until the

involuntary termination of his employment on January 9, 2018.

      9.     Defendant, Wayne-Dalton Pensacola, A Division of Overhead Doors,

is located in Pensacola, Florida. Defendant employs more than 15 employees

and is an employer within the meaning of ADA, FPSWBA and FWCA.

                                     FACTS

      10.    Plaintiff is a 51 year old African American male.

      11.    Plaintiff was employed by Defendant, Wayne-Dalton Pensacoka, A

Division of Overhead Corp. (“Wayne Dalton”), from September 2017, as an

assembly line worker and remained employed until Plaintiff was terminated on

January 09, 2018.

      12.    On December 18, 2017, Plaintiff injured his elbow while working on

the assembly line.

      13.    Shortly afterwards, Plaintiff informed his supervisors and the

company nurse (Ms. Boien) of his work related injury.


                                         3
       Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 4 of 18



       14.    After examining his arm and elbow, Ms. Boien informed Plaintiff that

there was nothing wrong with his arm and she gave him some ibuprofen and told

him to return to the line and keep working.

       15.    For the next two weeks there was no progress in the recovery of the

injury to Plaintiff’s elbow.

       16.    During these two weeks, Plaintiff continued to complain to his

supervisor and the company nurse, but was denied any reasonable accommodation

to help elevate the stress being placed on his elbow and was continually told that

he would have to just have to deal with the pain.

       17.    About a week and a half after Plaintiff reported the injury to his

supervisor and company nurse, he was in so much pain that he went to the ER.

       18.    Plaintiff was told by the ER doctor that he had a torn ligament in his

elbow and to take a couple of days off to rest it and follow-up with an orthopedic

specialist.

       19.    After receiving the doctor’s report, Plaintiff went to Ms. Boien to give

her the update on his elbow and initial diagnosis and a copy of the doctor’s orders.

       20.    Ms. Boien that said that she did not want Plaintiff working due to the

medications he was prescribed by the ER doctor.

       21.    Ms. Boien then met with Plaintiff’s supervisors and told him that they

would be in contact with him in the next two days.


                                          4
       Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 5 of 18



       22.     After not hearing back from Ms. Boein, Plaintiff decided to reach out

to her about his accommodation and other paperwork.

       23.     It was at this time that Ms. Boein informed Plaintiff that he was being

terminated.

       24.     There was never any prior mention of Plaintiff’s injury related

absences being assessed points from Ms. Boien or any of Plaintiff’s supervisor.

       25.     Plaintiff was just trying to take the doctor’s report to Ms. Boien so

Plaintiff could return to his employment with Defendant.

       26.     Defendant knew of Plaintiff’s medical condition and refused to

discuss any type of accommodation or acknowledge that his elbow injury was

work related.

       27.      Plaintiff had a torn ligament in his elbow and was limited in his

ability to bend and move his elbow and with lifting things with that arm. But

Plaintiff still did his job to the best of his ability under the constant threat of

termination.

       28.     Defendant has had knowledge of Plaintiff’s injury since December 18,

2017, when he informed Defendant that he suffered from an injury to his elbow.

       29.     Both Plaintiff’s supervisor and the company nurse were aware of his

disability.

       30.     Plaintiff is a qualified individual with a disability:


                                             5
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 6 of 18



             (a) he has a physical impairment that substantially limits one or more

      major life activities: he suffers from suffers from an torn ligament in his

      elbow from a work related injury;

             (b) Plaintiff is under doctor’s care for treatment of his physical

      disabilities.

             (c) he has a record of such impairment; and,

             (d) he was regarded by his employer as having impairments.

      31.    Plaintiff’s disabilities substantially affect the major life activities of

sleeping, concentration and mobility.

      32.    Plaintiff had the ability to perform the essential functions of his

position with or without a reasonable accommodation at the time of his request for

accommodation.

      33. Defendant knew of Plaintiff’s medical condition and refused to discuss

            any type of accommodation.

      34.    Defendant acquired more than sufficient knowledge that Plaintiff’s

absences were related to his work related injury and terminated his employment

within 22 days of his injury.

                           FIRST CAUSE OF ACTION
                         (ADA-Disability Discrimination)

      35.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 34 of this complaint with the same force and effect as if set
                                          6
        Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 7 of 18



forth herein.

        36.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        37.     At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        38.     At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        39.     Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

        40.     The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities




                                            7
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 8 of 18



Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008.

      41.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      42.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      43.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      44.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                        SECOND CAUSE OF ACTION
                   (ADA-Disability Discrimination – Retaliation)
                                          8
       Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 9 of 18




       45.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 34 of this complaint with the same force and effect as if set

forth herein.

       46.      This is an action to remedy retaliation by the Defendant in violation of

the Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203;

the Americans with Disabilities Act Amendments of 2008.

       47.      At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

       48.      At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

       49.      Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity and for any actual or perceived

disability.

       50.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities
                                            9
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 10 of 18



Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      51.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory actions that lead to his discharge from

Defendant’s employment.

      52.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      53.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      54.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                           THIRD CAUSE OF ACTION
               (Florida Civil Rights Acts – Disability Discrimination)
                                         10
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 11 of 18




      55. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 34 of this complaint with the same force and effect as if set

forth herein.

      56.    Defendant discriminated against Plaintiff on the basis of his disability

in the terms, conditions, and privileges of Plaintiff’s denied employment in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


      57.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

      58.    At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      59.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.




                                          11
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 12 of 18



      60.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      61.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      62.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      63.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      64.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


                                         12
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 13 of 18



                            FOURTH CAUSE OF ACTION
                         (Florida Civil Rights Acts– Retaliation)

       65.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 34 of this complaint with the same force and effect as if set

forth herein.

       66.      This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

       67.      At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

       68.      At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       69.      Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity and for any actual or perceived

disability.

       70.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly
                                            13
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 14 of 18



constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

      71.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory actions that lead to his discharge from

Defendant’s employment.

      72.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      73.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      74.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                         FIFTH CAUSE OF ACTION
    (FLA. STAT. § 440.205 Florida Workers’ Compensation Retaliation Claim)
                                         14
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 15 of 18




       75.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 34 of this complaint with the same force and effect as if set

forth herein.

       76.      Defendant’s   conduct       and commissions   constitutes intentional

discrimination and unlawful employment practices based upon Workers’

Compensation Law. FLA. STAT. § 440.205.

       77.      Defendant’s acts were with malice and with reckless disregard for

Plaintiff’s statutorily protected rights.

       78.      This is an action to remedy retaliation on the basis of Plaintiff’s

engaging in protective activity of informing Defendant of his December 18, 2017,

work related injury and seeking workers compensation benefits in the terms,

conditions, and privileges of his employment with Defendant in violation of the

Workers’ Compensation Law. FLA. STAT. § 440.205.

       79.      Any possible assertion that there was a viable business justification

for the Plaintiff’s demotion, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.

       80.      The adverse personnel action, Plaintiff’s termination, clearly violated

Plaintiff’s right under the Workers’ Compensation Law. FLA. STAT. § 440.205

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of the State of Florida.
                                              15
     Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 16 of 18



      81.    As a result of the Defendant’s violations of the Workers’

Compensation Law. FLA. STAT. § 440.205, the Plaintiff has been substantially

damaged, in that he has lost wages, associated job benefits; and in addition, he has

sustained compensatory damages, based upon emotional distress, associated with

the wrongful, unlawful and retaliatory demotion that lead to his discharge from

Defendant’s employment.

      82.   As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment on January 9, 2018, within 22

days of reporting the injury, Plaintiff has been experiencing anxiety and difficult

economic circumstances, resulting from the unlawful discharge; and the Plaintiff

has also sustained continued mental and psychological distress, due to the unlawful

dismissal from employment.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

            a)     Declaring the acts and practices complained of herein are

      violation of the Americans with Disabilities Act, (ADA), 42 U.S.C. §§

      12111-12117, 12203; the Americans with Disabilities Act Amendments of

      2008 (ADAA) and the Florida Civil Rights Act of 1992, as amended,

      Chapter 760 et seq., Florida Statutes.


                                         16
Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 17 of 18



      b)     Enjoining and permanently restraining those violations of the

Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203;

the Americans with Disabilities Act Amendments of 2008 (ADAA) and the

Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      c)     Directing the Defendant to take such affirmative action as is

necessary to ensure that the effects of these unlawful employment practice

are eliminated and do not continue to affect Plaintiff’s employment

opportunities;

      d)     Directing Defendant to place Plaintiff in the position he would

have occupied but for Defendant’s discriminatory treatment of him and

make him whole for all earnings he would have received but for Defendant’s

discriminatory treatment, including but not limited to, wages, pension, and

other lost benefits.

      e)     Awarding Plaintiff liquidated damages;

      f)     Awarding Plaintiff compensatory damages;

      g)     Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees;

      h)     Granting such other and further relief as the Court deems just

and proper in the premises.


                                  17
      Case 3:19-cv-01989-RV-HTC Document 1 Filed 07/08/19 Page 18 of 18



                           DEMAND FOR JURY TRIAL

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

      Dated: July 7, 2019.                   By: /s/ Clayton M. Connors
                                               CLAYTON M. CONNORS
                                               Florida Bar No.: 0095553
                                               Email: cmc@westconlaw.com
                                               R. JOHN WESTBERRY
                                               Florida Bar No.: 244661
                                               Email: rjw@westconlaw.com
                                               WESTBERRY & CONNORS, LLC.
                                               4400 Bayou Blvd., Suite 32A
                                               Pensacola, Florida 32503
                                               Tel: (850) 473-0401
                                               Fax: (850) 473-1388
                                               Attorney for Plaintiff




                                           18
